UNITED STATES SECURITIES AND EXCHANGE COMMISSIONWASHINGTON, D. C. 20-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OFTHE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period endedMay 29, 2010 or [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OFTHE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-9681 JENNIFER CONVERTIBLES, INC.(Exact Name of Registrant as Specified in Its Charter) Delaware 11-2824646 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 417 Crossways Park Drive, Woodbury, New York 11797 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (516) 496-1900 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ]No [ ] Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large Accelerated Filer [ ] Accelerated Filer [ ] Non-Accelerated Filer [X] Smaller Reporting Company [ ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ]No [X] Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by the court. Yes [ ]No [ ] As of July 16, 2010, 7,073,466 shares of the registrant’s common stock, par value $.01 per share, were outstanding. JENNIFER CONVERTIBLES, INC. AND SUBSIDIARIES Index Part I - Financial Information Item 1. - Financial Statements (Unaudited) Consolidated Balance Sheets at May 29, 2010 (Unaudited) and August 29, 2009 2 Consolidated Statements of Operations (Unaudited) for the thirteen and thirty-nine weeks ended May 29, 2010 and May 30, 2009 3 Consolidated Statements of Cash Flows (Unaudited) for the thirty-nine weeks ended May 29, 2010 and May 30, 2009 4 Notes to Unaudited Consolidated Financial Statements 5 Item 2. - Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. - Quantitative and Qualitative Disclosures About Market Risk 27 Item 4T. - Controls and Procedures 27 Part II - Other Information Item 1. – Legal Proceedings 29 Item 1A. – Risk Factors 29 Item 2. – Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. – Defaults Upon Senior Securities 30 Item 4. – (Removed and Reserved) 30 Item 5. – Other Information 30 Item 6. – Exhibits 30 Signatures 31 Exhibit Index 32 Ex. 31.1 Certification of Chief Executive Officer 33 Ex. 31.2 Certification of Chief Financial Officer 34 Ex. 32.1 Certification of Principal Executive Officer 35 Ex. 32.2 Certification of Principal Financial Officer 36 JENNIFER CONVERTIBLES, INC. AND SUBSIDIARIES Consolidated Balance Sheets (In thousands, except for share and per share data) May 29, 2010 (Unaudited) August 29, 2009 ASSETS Current assets: Cash and cash equivalents $ 4,361 $ 5,609 Restricted cash 99 99 Accounts receivable 3,322 1,816 Merchandise inventories, net 8,713 9,076 Due from Related Company, net of allowance for losses of $947 - 3,147 Prepaid expenses and other current assets 1,631 1,214 Total current assets 18,126 20,961 Store fixtures, equipment and leasehold improvements, at cost, net 2,397 2,355 Goodwill 483 483 Other assets (primarily security deposits) 639 670 $ 21,645 $ 24,469 LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current liabilities: Accounts payable, trade (including $894 and $1,255 to a stockholder) $ 22,713 $ 14,317 Customer deposits 9,523 4,976 Accrued expenses and other current liabilities 8,639 6,001 Due to Related Company - 400 Deferred rent and allowances - current portion 572 589 Total current liabilities 41,447 26,283 Deferred rent and allowances, net of current portion 2,575 2,360 Obligations under capital leases, net of current portion 64 96 Total liabilities 44,086 28,739 Contingencies (Notes 2 and 15) Stockholders' Deficiency: Preferred stock, par value $.01 per share Authorized 1,000,000 shares Series A Convertible Preferred - issued and outstanding 6,490 shares at May 29, 2010 and August 29, 2009 (liquidation preference $3,245) - - Series B Convertible Preferred - issued and outstanding 47,989 shares at May 29, 2010 and August 29, 2009 (liquidation preference $240) 1 1 Common stock, par value $.01 per share Authorized 12,000,000 shares; issued and outstanding 7,073,466 shares at May 29, 2010 and August 29, 2009 70 70 Additional paid-in capital 29,659 29,647 Treasury stock, at cost, 93,579 common shares at May 29, 2010 (125 ) - Accumulated deficit (52,046 ) (33,988 ) (22,441 ) (4,270 ) $ 21,645 $ 24,469 See Notes to Consolidated Financial Statements 2 JENNIFER CONVERTIBLES, INC. AND SUBSIDIARIES Consolidated Statements of Operations (In thousands, except share and per share data) (Unaudited) Thirteen weeks ended Thirty-nine weeks ended May 29, May 30, May 29, May 30, 2010 2009 2010 2009 Revenue: Net sales $ 21,481 $ 20,350 $ 66,435 $ 65,700 Revenue from service contracts 1,158 1,298 3,601 3,984 22,639 21,648 70,036 69,684 Cost of sales, including store occupancy, warehousing, delivery and service costs 17,389 15,388 52,455 49,510 Loss related to service contracts - - 3,500 - Selling, general and administrative expenses 9,682 7,323 28,015 24,280 Provision for loss on amounts due from Related Company - - 3,128 - Depreciation and amortization 229 226 687 891 27,300 22,937 87,785 74,681 Loss from operations (4,661 ) (1,289 ) (17,749 ) (4,997 ) Gain on acquisition of Related Company - - 23 - Interest income - 6 11 80 Interest expense (3 ) (4 ) (11 ) (14 ) Loss from continuing operations before income taxes (4,664 ) (1,287 ) (17,726 ) (4,931 ) Income tax expense 2 5 6 6 Loss from continuing operations (4,666 ) (1,292 ) (17,732 ) (4,937 ) Loss from discontinued operations (including loss on store closings of $1 and $3 for the thirteen week and $5 and $116 for the thirty-nine week periods ended in fiscal 2010 and 2009, respectively) (109 ) (240 ) (326 ) (808 ) Net loss $ (4,775 ) $ (1,532 ) $ (18,058 ) $ (5,745 ) Basic and diluted loss per common share: Loss from continuing operations $ (0.66 ) $ (0.18 ) $ (2.52 ) $ (0.70 ) Loss from discontinued operations (0.02 ) (0.04 ) (0.05 ) (0.11 ) Net loss $ (0.68 ) $ (0.22 ) $ (2.57 ) $ (0.81 ) Basic and diluted weighted average common shares outstanding 6,979,887 7,073,466 7,022,548 7,073,466 See Notes to Consolidated Financial Statements 3 JENNIFER CONVERTIBLES INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (In thousands) (Unaudited) Thirty-nine weeks ended May 29, May 30, 2010 2009 Cash flows from operating activities: Net loss $ (18,058 ) $ (5,745 ) Adjustments to reconcile net loss to net cash used in operating activities of continuing operations: Depreciation and amortization 687 891 Provision for loss on amounts due from Related Company 3,128 - Provision for loss on service contracts 3,500 - Gain on acquisition of Related Company (23 ) - Non cash compensation to consultant 12 16 Loss from discontinued operations 326 808 Loss (gain) on disposal of equipment 9 (12 ) Deferred rent 203 (553 ) Changes in operating assets and liabilities, net of effects of the acquisition in 2010 and discontinued operations Merchandise inventories, net 881 1,932 Prepaid expenses and other current assets (238 ) (16 ) Accounts receivable (1,506 ) (591 ) Due from Related Company, net (682 ) 319 Other assets 3 14 Accounts payable, trade 8,396 (437 ) Customer deposits 4,296 90 Accrued expenses and other current liabilities (1,091 ) (63 ) Net cash used in operating activities of continuing operations (157 ) (3,347 ) Cash flows from investing activities: Capital expenditures (478 ) (273 ) Purchase of business and assets of Related Company (525 ) - Restricted cash - 17 Sale of marketable auction rate securities - 1,400 Net cash (used in) provided by investing activities of continuing operations (1,003 ) 1,144 Cash flows from financing activities: Principal payments under capital lease obligations (32 ) (30 ) Net cash used in financing activities of continuing operations (32 ) (30 ) Net decrease in cash and cash equivalents of continuing operations (1,192 ) (2,233 ) Net decrease in cash and cash equivalents of operating activities of discontinued operations (56 ) (806 ) Cash and cash equivalents at beginning of period 5,609 9,057 Cash and cash equivalents at end of period $ 4,361 $ 6,018 Supplemental disclosure of cash flow information: Income taxes paid $ 42 $ 18 Interest paid $ 11 $ 14 See Notes to Consolidated Financial Statements 4 JENNIFER CONVERTIBLES, INC. AND SUBSIDIARIES For the Thirty-Nine Weeks Ended May 29, 2010(In thousands, except for share amounts) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS(UNAUDITED) NOTE 1: BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements of Jennifer Convertibles, Inc. and its subsidiaries (the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals other than the provision for loss on amounts due from the Related Company (see Note 5) and loss related to service contracts (see Note 7) in 2009) considered necessary for a fair presentation have been included. The operating results for the thirty-nine week period ended May 29, 2010 are not necessarily indicative of the results that may be expected for the fiscal year ending August 28, 2010. The balance sheet as of August 29, 2009 has been derived from the audited consolidated financial statements as of such date but does not include all of the information and footnotes required by GAAP for complete financial statements. For further information, please refer to the consolidated financial statements and footnotes thereto included in the Company's Annual Report on Form 10-KA for the year ended August 29, 2009, as filed with the Securities and Exchange Commission (“SEC”). NOTE 2: VOLUNTARY BANKRUPTCY FILING The Company has incurred a net loss for the thirty-nine weeks ended May 29, 2010 and for the years ended August 29, 2009 and August 30, 2008, and has also used cash in its operating activities during such periods. In addition, the Company has both working capital and stockholders' deficiencies as of May 29, 2010. Further, during fiscal 2009, a finance company to which the Company sold receivables on a non-recourse basis terminated its agreement with the Company, credit card processors began holding back certain payments due to the Company for credit card purchases by customers, and the Related Company (see Note 5) failed to make timely payments to the Company by the required due dates. In November 2009, the Related Company defaulted on its payment obligations to the Company and the Company discontinued granting credit to the Related Company and provided an allowance for loss for the net balance due from the Related Company. In January 2010, the Company acquired the business of the Related Company and in connection therewith, wrote-off the net balance due from the Related Company and undertook to pay claims related to previously sold fabric and leather protection services which was the obligation of the Related Company. These events impacted the Company's liquidity. During the thirteen weeks ended May 29, 2010, the Company experienced a delay in the receipt of merchandise from its principal supplier, which is located in China, which negatively impacted the Company’s revenues. This delay has continued subsequent to such period. In addition, during such period and thereafter, the credit card processor increased the hold back of certain payments due the Company (see Note 8). As a consequence of such events, as of May 29, 2010 and thereafter, amounts payable by the Company to its principal supplier were not paid by their extended due dates. Further, as settlement negotiations have progressed with respect to the Company’s previously disclosed employment class litigation it has become apparent that it would be required to make a $1.3 million cash payment as part of any such settlement (see Note 15). 5 JENNIFER CONVERTIBLES, INC. AND SUBSIDIARIES For the Thirty-Nine Weeks Ended May 29, 2010(In thousands, except for share amounts) Based on the above and other factors, on July 18, 2010, Jennifer Convertibles, Inc. and all of its subsidiaries filed voluntary petitions for bankruptcy under Chapter 11 of the United States Bankruptcy Code in the United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”). Under Chapter 11, the Company will continue to operate its business as a debtor-in-possession under court protection from its creditors and claimants, and intends to use Chapter 11 to reduce its liabilities and implement a plan of reorganization. Upon consummation of the presently contemplated plan of reorganization agreed to with the Company’s principal supplier, which is also the Company’s principal creditor, such supplier will own 95% of the Company’s outstanding equity securities. In addition, such supplier has agreed, subject to certain conditions, to continue supplying merchandise throughout the Chapter 11 proceedings. The remaining 5% is to be owned by other creditors and the present equity interests will be cancelled. In exchange for the new equity interests to be issued, certain claims from the principal supplier, and other creditors will be extinguished. The ultimate resolution of the Chapter 11 proceedings will be determined by the Bankruptcy Court and will involve extensive court proceedings. Accordingly, there is no assurance that the contemplated plan of reorganization will be implemented. The above conditions and events raise substantial doubt as to the Company’s ability to continue as a going concern. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern and do not include any adjustments that may result from the outcome of this uncertainty or as a consequence of any plan of reorganization. NOTE 3: RECENTLY ISSUED ACCOUNTING STANDARDS In June 2009, the Financial Accounting Standards Board (“FASB”) issued guidance relating to accounting for transfers of financial assets that improves the relevance, representational faithfulness, and comparability of the information that a reporting entity provides in its financial statements about a transfer of financial assets; the effects of a transfer on its financial position, financial performance, and cash flows; and a transferor’s continuing involvement, if any, in transferred financial assets. The pronouncement is effective as of the beginning of each reporting entity’s first annual reporting period that begins after November 15, 2009, for interim periods within that first annual reporting period and for interim and annual reporting periods thereafter. The Company is evaluating the impact, if any, the adoption of this pronouncement will have on its financial statements. In June 2009, the FASB issued new accounting guidance that established the FASB Accounting Standards Codification (“Codification”), as the single source of authoritative GAAP to be applied by nongovernmental entities, except for the rules and interpretive releases of the SEC under authority of federal securities laws, which are sources of authoritative GAAP for SEC registrants. The FASB will no longer issue new standards in the form of Statements, FASB Staff Positions, or Emerging Issues Task Force Abstracts; instead the FASB will issue Accounting Standards Updates. Accounting Standards Updates will not be authoritative in their own right as they will only serve to update the Codification. These changes and the Codification itself do not change GAAP. This new guidance became effective for interim and annual periods ending after September 15, 2009. Other than the manner in which new accounting guidance is referenced, the Codification did not have an effect on the Company’s consolidated financial statements. 6 JENNIFER CONVERTIBLES, INC. AND SUBSIDIARIES For the Thirty-Nine Weeks Ended May 29, 2010(In thousands, except for share amounts) NOTE 4: MERCHANDISE INVENTORIES Merchandise inventories are stated at the lower of cost (determined on the first-in, first-out method) or market and are physically located as follows: May 29, August 29, 2010 2009 Showrooms $ 5,320 $ 5,068 Warehouses 3,393 4,008 $ 8,713 $ 9,076 Vendor discounts and allowances in respect of merchandise purchased by the Company are included as a reduction to the cost of inventory on hand and cost of sales upon sale of the merchandise. NOTE 5: ACQUISITION OF BUSINESS OF RELATED
